Citation Nr: 1108577	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-28 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

The Veteran was scheduled to testify before a member of the Board via videoconference hearing in January 2009.  However, the record indicates that the Veteran did not appear for the scheduled  hearing.  The claim was subsequently remanded by the Board in December 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

In a January 2011 Informal Hearing Presentation, the Veteran's representative offered argument against a reduced evaluation of the Veteran's service-connected posttraumatic stress disorder (PTSD) promulgated in an April 2007 rating decision.  In its December 2009 remand, the Board referred this issue to the RO for consideration, as the Board did not have jurisdiction over it.  Review of the record indicates that the Veteran has not perfected any appeal of the reduced PTSD evaluation since the Board's December 2009 remand.  Therefore, the issue is not properly before the Board at this time.


FINDINGS OF FACT

1.  Prior to July 1, 2007, the Veteran does meet the schedular criteria for TDIU, but the competent and credible evidence of record indicates the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.

2.  From July 1, 2007, the Veteran did not meet the schedular criteria for TDIU, and the competent and credible evidence of record indicates the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met during the period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, VA treatment records, VA authorized examination reports,  and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his service-connected disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for evaluating the Veteran's level of employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for PTSD.  The assigned disability rating is 70 percent prior to July 1, 2007.  Therefore, the Veteran meets the schedular requirement for a TDIU for that period.  From July 1, 2007, the Veteran's assigned disability rating was 50 percent.  Therefore, the Veteran did not meet the schedular requirement for a TDIU for this period.

The Board notes that although the Veteran's service-connected disabilities do not meet the threshold percentage requirement from July 1, 2007 to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), his claim for that period will nonetheless be evaluated to determine whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  See 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's SSA records reflect that he was awarded disability benefits for a muscle disorder and carpal tunnel syndrome.  He also reported that his PTSD affected his ability to work.  He had completed 2 years of college education and had vocational training in security.  His employment history included work in security, investigation, and customer service.  He reported that his last job was in April 2001.

The Veteran underwent a VA examination in December 2004.  With respect to employability, the Veteran reported that, after service, he worked in security for 25 years.  His relationship with his supervisor was poor, but relationships with co-workers were good.  He also worked in sales for 20 years, and his work relationships were poor generally.  He also worked 10 years in construction, and had good relationships with everybody due to the nature of the work.  He reported frequent job loss, and estimated that he had held over 100 jobs.  He experienced social isolation and irritability.   The examiner indicated that the Veteran had difficulty establishing and maintaining effective work and social relationships because he had poor frustration tolerance in general.  He was also socially withdrawn and had difficulty tolerating others, particularly authority figures such as supervisors.  He had no difficulty understanding commands.  His GAF score was 60.

The Veteran was afforded an additional VA examination in March 2006.  With respect to employment, the Veteran stated that he had attended a community college but failed out after two semesters.  He hoped to go back in the upcoming summer if possible, and possible work to become a clinical psychologist.  He again reported having over 100 different jobs since leaving service, but indicated that the reason he was not working now was predominantly due to his physical problems.  The Veteran was also an ordained minister, but ceased pastoring due to his health problems.  He did some light volunteer work with senior citizens.  He was unable to drive, and relied on his wife for activities such as cooking, cleaning, and driving.  His GAF score was 50 to 53.

VA treatment records dated May 2007 show the Veteran reported completed 16 years of education and 36 months of technical training.  His longest full-time job was 2 years, and he was most recently employed as a store detective.  His employment pattern over the past 3 years consisted of retirement and disability.

The claims file also includes 2 Reports of Contact dated June 2010, in which the Veteran requested that his pending VA examinations be rescheduled, as they conflicted with his duties as a church minister.

The Veteran underwent a VA examination in July 2010.  With respect to employment, the Veteran indicated his usual occupation was "pastor," but that he was not currently employed.  He stated he had been retired since 2001.  He had stopped working due to PTSD and physical problems, but continued to be involved with some volunteer work in the community, including about 10 to 15 hours a week spent in church activities.  He also visited nursing homes and hospitals.  The examiner indicated the Veteran's GAF score was 58, and concluded that the Veteran would experience occupational impairment with reduced reliability and productivity in a work like setting, but that he did not experience total occupational impairment as a result of PTSD symptoms alone.

Based on the evidence of record, the Board finds that a TDIU is not warranted at any point during the period on appeal.  The Board recognizes that prior to July 1, 2007, the Veteran met the schedular criteria for a TDIU.  However, the overall weight of the evidence does not demonstrate that the Veteran's circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  During his 2006 VA examination, the Veteran indicated that he was unable to work due to predominantly to his physical ailments.  While he relied on others for certain activities of daily living, he continued to engage in some light volunteer work in the community.  

Moreover, the Board notes that the Veteran reported that his scheduled examinations conflicted with his duties as a church minister.  While not conclusive, this evidence is suggestive of the Veteran's capacity to engage in some occupational duties.

The July 2010 VA examiner concluded that the Veteran did not have total occupational impairment as a result of his PTSD.  This opinion was based on a review of the claims file, a history provided by the Veteran, and an examination of the Veteran.  There is no other competent opinion to contradict that of the VA examiner, or to otherwise suggest that the Veteran's PTSD results in total occupational impairment.

The Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  The Veteran's service-connected disability has not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that his PTSD would render him individually unable to follow any substantially gainful occupation.
	
Therefore, the Board finds that the Veteran's service-connected disability alone does not preclude him from engaging in substantially-gainful employment.  The assigned 70 percent and 50 percent ratings during the period on appeal contemplate impairment in the ability to perform substantially gainful employment due to the Veteran's service-connected PTSD.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  See 38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


